                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

TERENCE B. WILLIAMS                                      CIVIL ACTION NO. 18-1111-P

VERSUS                                                   JUDGE S. MAURICE HICKS, JR.

J.S. COLE, ET AL.                                        MAGISTRATE JUDGE HAYES

                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review

of the record, finding that the Magistrate Judge’s Report and Recommendation is correct

and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Terence B. Williams’

claims against the Shreveport Police Department are DISMISSED WITH PREJUDICE as

frivolous and for failing to state claims on which relief can be granted.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s remaining

claims are DISMISSED WITH PREJUDICE as frivolous until the Heck conditions are met.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 14th day of November,

2018.
